



EMPLOYMENT AGREEMENT


 
AGREEMENT made as of the 18th day of February, 2004 (the “Effective Date”), by
and between EDGAR Online, Inc. with its principal office at 50 Washington
Street, Norwalk, Connecticut (“Company”), and Stefan Chopin having an address at
35 Godfrey Road, Weston, CT 06883 (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company operates a financial information business; and
 
WHEREAS, the Company desires to employ the Employee as Chief Technology Officer
and to be assured of his services as such on the terms and conditions set forth
herein; and
 
WHEREAS, the Employee is willing to accept such employment on such terms and
conditions.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, the parties agree as follows:
 
1.             Employment. The Company shall employ the Employee and the
Employee shall serve the Company, upon the terms and conditions hereinafter set
forth.
 
2.                  Term. The term of the Employee’s employment shall commence
on the Effective Date and unless terminated earlier or extended as provided
below, shall continue for a period of one year from the Effective Date (the
“Initial Term”). On each anniversary date after the expiration of the Initial
Term, the employment of Employee shall be renewed and extended for an additional
year unless either party provides written notice to the other party, of his or
its, as the case may be, desire to terminate this Agreement at least thirty (30)
days prior to the renewal date (such period, together with the Initial Term,
shall be known hereinafter as the “Employment Term.”).
 
1

--------------------------------------------------------------------------------


 
3.                  Duties. During the Employment Term, the Employee shall have
such duties, functions, authority and responsibilities normally associated with
the positions of Chief Technology Officer. During the Employment Term, the
Employee shall devote his full attention and business time to the business and
affairs of the Company and the Employee will use his best efforts to perform
faithfully and efficiently, and to discharge, the Employee’s responsibilities
and duties under this Agreement. Notwithstanding the foregoing, the Employee may
devote such time to manage his personal affairs and to serve on community,
corporate, civic, professional or charitable boards or committees, so long as
such activities do not unreasonably interfere with the performance of the
Employee’s duties and responsibilities under this Agreement.
 
4.                  Compensation and Employee Benefits.
 
The Employee's base salary during the initial term of employment shall be no
less than $195,000 per year unless mutually agreed upon by the parties, payable
in accordance with the Company’s payroll practices as in effect from time to
time. The Employee’s base salary will be reviewed annually by the Company's
Board of Directors (the “Board”) to determine whether an increase is warranted
or appropriate. The Employee shall also receive 100,000 stock options on the
Effective Date to purchase the Company’s stock pursuant to the terms and
conditions of the Company’s 1999 Stock Option Plan. The Employee also will be
entitled to be considered for awards each year under the Company's then existing
incentive bonus program, which may take into account individual and Company-wide
performance, or such other performance criteria as the Board may from time to
time apply.
 
 
2

--------------------------------------------------------------------------------


 
5.                  Benefits. During the Employment Term, the Employee shall
have the right to participate in such health and disability insurance plans
which the Company may provide to its senior Employee officers and for which the
Employee is eligible, (e.g. long term disability, life insurance and medical
insurance for the Employee and his dependents). During the Employment term, the
Employee will be entitled to four weeks of paid vacation in accordance with the
Company’s policy. Such vacation may be taken in the Employee's discretion with
the prior approval of the Company, and at such time or times as are not
inconsistent with the reasonable business needs of the Company.  
 
6.                  Business Expenses. All reasonable travel, entertainment, and
other expenses (including a commutation allowance of $1500 per month), incident
to the performance of the Employee’s duties or the rendering of services
incurred on behalf of the Company by the Employee during the Employment Term
shall be paid by the Company.  
 
7.                  Termination. Notwithstanding the provisions of Section 2
hereof, the Employee's employment with the Company may be earlier terminated as
follows:
 
3

--------------------------------------------------------------------------------


 
(a) By action taken by the Board, the Employee may be discharged for cause (as
defined below), effective as of such time as the Board shall determine. Upon
discharge of the Employee pursuant to this Section 7(a), the Company shall have
no further obligation or duties to the Employee, except for payment of base
salary and bonus through the effective date of termination. The Employee shall
have no further obliga-tions or duties to the Company, except as provided in
Section 8.
 
(b) In the event of (i) the death of the Employee or (ii) by action of the Board
in the event of the inability of the Employee, by reason of physical or mental
disability, to continue substan-tially to perform his duties hereunder for an
aggregate period of 180 days during the Employment Term, during which 180 day
period salary and any other benefits hereunder shall not be suspended or
diminished. Upon any termination of the Employee's employment under this Section
7(b), the Company shall have no further obligations or duties to the Employee,
and the Employee shall have no further obliga-tions or duties to the Company,
except as provided in Section 8.
 
(c) In the event that there is a change of control of the Company (as defined
below), and the Agreement is terminated by either the Employee or the Company
for whatever reason within one year of such a change of control, the Company
shall pay to the Employee, in addition to accrued salary and benefits payable to
the Employee through the date of termination of employment, a severance payment
from the Company equal to 1 times the sum of (x) the Employee’s then applicable
base salary and (y) the average of the last two year’s cash bonuses paid by the
Company to the Employee.
 
4

--------------------------------------------------------------------------------


 
(d) For purposes of this Agreement, the Company shall have "cause" to terminate
the Employee's employment under this Agreement upon (i) the failure by the
Employee to substan-tially perform his duties under this Agreement except for
those reasons covered by Section 7(b), (ii) the conviction of the Employee in
criminal misconduct (including embezzlement and criminal fraud) which is
materially injurious to the Company, monetarily or otherwise, (iii) the
conviction of the Employee of a felony, or (iv) gross negligence on the part of
the Employee. The Company shall give written notice to the Employee, which
notice shall specify the grounds for the proposed termination and the Employee
shall be given thirty (30) days to cure if the grounds arise under clauses (i)
or (iv) above.
 
(e)  For purposes of this Agreement, a “change of control of the Company” shall
mean the occurrence of (i) the acquisition by an individual, entity, or group of
the beneficial ownership of 50% or more of (1) the outstanding common stock, or
(2) the combined voting power of the Company's voting securities; provided,
however, that the following acquisitions will not constitute a "change of
control": (x) any acquisition by any employee benefit plan of the Company or any
affiliate or (y) any acquisition by any Company if, immediately following such
acquisition, more than 50% of the outstanding common stock and the outstanding
voting securities of such Company is beneficially owned by all or substantially
all of those who, immediately prior to such acquisition, were the beneficial
owners of the common stock and the Company's voting securities (in substantially
similar proportions as their ownership of such Company securities immediately
prior thereto); or (ii) the approval by the Company's stockholders of a
reorganization, merger or consolidation, other than one with respect to which
all or substantially all of those who
 
5

--------------------------------------------------------------------------------


 
were the beneficial owners, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and the Company's voting securities
beneficially own, immediately after such transaction, more than 50% of the
outstanding common stock and voting securities of the Company resulting from
such transaction (in substantially the same proportions as their ownership,
immediately prior thereto, of the Common Stock and the Company's voting
securities); or (iii) the approval by the Company's stockholders of the sale or
other disposition of all or substantially all of the assets of the Company,
other than to a subsidiary of the Company.
 
(f) If the Company terminates this Agreement prior to the Initial Term or during
the Employment Term for any reason other than that covered by Section 7(a) -
(c), or if the Company decides not to renew the Agreement pursuant to Section 2
hereof, the Company will pay the Employee 1 times the sum of (x) the Employee’s
then applicable base salary and (y) the average of the last two cash bonuses
paid to employee.
 
8.        Confidentiality; Noncompetition; Inventions.
 
 
6

--------------------------------------------------------------------------------


 
(a) The Company and the Employee acknowledge that the services to be performed
by the Employee under this Agree-ment are unique and extraordinary and, as a
result of such employment, the Employee will be in possession of confidential
information relating to the business practices of the Company. The term
"confidential information" shall mean any and all information (oral or written)
relating to the Company or any of its affiliates, or any of their respective
activities, other than such information which can be shown by the Employee to be
in the public domain (such information not being deemed to be in the public
domain merely because it is embraced by more general information which is in the
public domain) other than as the result of breach of the provisions of this
Section 8, including, but not limited to, information relating to: trade
secrets, proprietary information, personnel lists, financial information,
research projects, services used, pricing, customers, customer lists and
prospects, product sourcing, marketing and selling and servicing. The Employee
agrees that he will not, during his employment or subsequent to the termination
of employment, directly or indirectly, use, communicate, disclose or disseminate
to any person, firm or Company any confidential information regarding the
clients, customers or business prac-tices of the Company acquired by the
Employee during his employ-ment by Company, without the prior written consent of
Company; provided, however, that the Employee understands that Employee will be
prohibited from misappropriating any trade secret at any time during or after
the termination of employment. At no time during the Employment Term, or
thereafter shall the Employee directly or indirectly, disparage the commercial,
business or financial reputation of the Company.

 
7

--------------------------------------------------------------------------------


(b) In consideration of Company's hiring Employee, the payment by the Company to
the Employee as described herein and for other good and valuable consideration,
the Employee hereby agrees that he shall not, during the Employment Term and for
a period of one (1) year following such employment (the “Restrictive Period”),
directly or indirectly, take any action which constitutes an interference with
or a disruption of any of the Company's business activities.
 
(c) For purposes of clarification, but not of limitation, the Employee hereby
acknowledges and agrees that the provisions of subparagraph 8(b) above shall
serve as a prohibition against him, during the Restrictive Period, from:
 
(1)  Directly or indirectly, contacting, soliciting or directing any person,
firm, or Company to contact or solicit, any of the Company’s customers,
prospective customers, or business partners for the purpose of selling or
attempting to sell, any products and/or services that are the same as or similar
to the products and services provided by the Company to its customers during the
Restrictive Period. In addition, the Employee will not disclose the identity of
any such business partners, customers, or prospective customers, or any part
thereof, to any person, firm, Company, association, or other entity for any
reason or purpose whatsoever; and
 
 
 
8

--------------------------------------------------------------------------------


(2)  Directly or indirectly, engaging or carrying on in any manner (including,
without limitation, as principal, shareholder, partner, lender, agent, employee,
consultant, or investor (other than a passive investor with less than a five
percent (5%) interest) trustee or through the agency of any Company,
partnership, limited liability company, or association) in any business that is
in competition with the engaged in any business in competition with the business
of the Company; and
 
(3)  Soliciting on his own behalf or on behalf of any other person, the services
of any person who is an employee of the Company, and soliciting any of the
Company’s employees to terminate employment with the Company.
 
(d) Upon the termination of the Employee's employment for any reason whatsoever,
all documents, records, notebooks, equipment, price lists, specifications,
programs, customer and prospective customer lists and other materials which
refer or relate to any aspect of the business of the Company which are in the
possession or under the control of the Employee including all copies thereof,
shall be promptly returned to the Company.
 
(e) Any and all inventions, discoveries, improvements, ideas and works of
authorship (herein referred to as “Intellectual Property”), whether or not
patentable, copyrightable or subject to other forms of protection, made,
developed, or created by Employee related to Employee’s employment (whether at
the request or suggestion of the Company or otherwise, whether alone or in
conjunction with others, and whether during regular hours of work or otherwise)
during the Employment Term shall be the Company’s exclusive property and, after
the termination of Employee’s employment, Employee shall promptly deliver to an
appropriate representative of the Company all electronic data, computer
programs, papers, drawings, models and other
 
 
 
9

--------------------------------------------------------------------------------


 
material relating to any Intellectual Property made, developed or created by
Employee. Employee shall, at the request of the Company, whether during or after
Employee’s period of employment, and without pay, execute a specific assignment
of title to the Company and do anything else reasonably necessary to protect the
Company’s interests in such Intellectual Property and/or to vest in the Company
title to such Intellectual Property anywhere in the world. The expense of
securing any such protection shall be borne by the Company.
 
 (f)           The parties hereto hereby acknowledge and agree that (i) the
Company would be irreparably injured in the event of a breach by the Employee of
any of his obligations under this Section 8, (ii) monetary damages would not be
an adequate remedy for any such breach, and (iii) the Company shall be entitled
to injunctive relief, in addition to any other remedy which it may have, in the
event of any such breach. In addition, the parties agree that the provisions of
this Section 8 shall survive the termination of this Agreement.
 
 
 
10

--------------------------------------------------------------------------------


 
(g)                The rights and remedies enumerated in Section 8 shall be
independent of the other, and shall be enforceable, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity.
 
(h)                If any provision contained in this Section 8 is found to be
unenforceable by reason of the extent, duration or scope thereof, or otherwise,
then the court making such determi-nation shall have the right to reduce such
extent, duration, scope or other provision and in its reduced form any such
restriction shall thereafter be enforceable as contemplated hereby.
 
(i)                  It is the intent of the parties hereto that the covenants
contained in this Section 8 shall be enforced to the fullest extent permissible
under the laws and public policies of each jurisdiction in which enforcement is
sought (the Employee hereby acknowledging that said restrictions are reasonably
necessary for the protection of the Company). Accordingly, it is hereby agreed
that if any of the provisions of this Section 8 shall be adjudicated to be
invalid or unenforceable for any reason whatsoever, said provision shall be
(only with respect to the operation thereof in the particular jurisdiction in
which such adjudication is made) construed by limiting and reducing it so as to
be enforceable to the extent permissible, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of said
provision in any other jurisdiction.
 
11

--------------------------------------------------------------------------------


 
9.        Prior Agreements. This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto respecting the
employment of Employee by the Company.
 
10.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, to the other party
hereto at his or its address as set forth in the beginning of this Agreement.
Either party may change the address to which notices, requests, demands and
other communications hereunder shall be sent by sending written notice of such
change of address to the other party in the manner above provided.
 
11.    Assignability and Binding Effect. This Agreement shall inure to the
benefit of and shall be binding upon the executors, administrators, successors
and legal representatives of Employee and shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Employee may not
delegate or assign his duties or rights under this Agreement.
 
12.    Waiver. Waiver by either party hereto of any breach or default by the
other party in respect of any of the terms and conditions of this Agreement
shall not operate as a waiver of any other breach or default, whether similar to
or different from the breach or default waived.
 
13.   Complete Understanding: Amendment and Termination. This Agreement
constitutes the complete understanding between the parties with respect to the
employment of Employee hereunder and no statement, representation, warranty or
covenant has been made by either party with respect thereto except as expressly
set forth herein. This Agreement shall not be altered, modified, amended or
terminated except by written instrument signed by each of the parties hereto
provided, however, that the waiver by either party hereto of compliance with any
provision hereof or of any breach or default by the other party hereto need be
signed only by the party waiving such provision, breach or default.
 
12

--------------------------------------------------------------------------------


 
14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one and the same Agreement.
 
15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


EDGAR ONLINE, INC.


By /s/ Susan Strausberg     
Its: CEO                                  
Date: February 18, 2004       




/s/ Stefan Chopin                 
Stefan Chopin
Date: February 18, 2004        




13

--------------------------------------------------------------------------------


